Priority
The status of the nonprovisional parent application (whether patented or abandoned) needs to be included in the cross reference to related applications at the start of the specification.  If a parent application has become a patent, the expression “now Patent No. _____” should follow the filing date of the parent application.  If a parent application has become abandoned, the expression “now abandoned” should follow the filing date of the parent application.

Information Disclosure Statement
The information disclosure statement filed July 31, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Drawings
The drawings are objected to because the same reference numerals used to identify features in Fig. 2 are reused repeatedly to identify modifications of those features in Figs. 3-7.  Such usage is proscribed.  See MPEP §§ 608.01(g) and 608.02(e).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 recites, “a length of the small diameter portion in an axial direction of the first shaft is equal to or longer than that of the large diameter portion in the axial direction of the first shaft.”  Applicant has not pointed out where this limitation is supported, nor does there appear to be a written description of the limitation in the application as originally filed.

Claim Rejections - 35 USC § 102
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makarov, SU 881408.  Makarov shows a power transmission shaft comprising: 
a cylindrical first shaft (1) including, on an inner peripheral surface thereof, a female spline portion (5), and a seal member holding portion (see Fig. 1) provided on an end portion side of the first shaft more than the female spline; 
a second shaft (3) that is a shaft member including, from an end portion thereof inserted into the first shaft, a male spline portion (4), a large diameter portion (see at Fig. 1 the portion of shaft 3 to the left of 12) and a small diameter portion (see at Fig. 1 the portion of shaft 3 to the right of 12), wherein a part of the second shaft is inserted into the first shaft; and 
a seal member (11) provided between the seal member holding portion and the large diameter part, 
wherein the male spline portion engages (Fig. 1) with the female spline portion, and
wherein Fig. 1 shows an outer diameter of the small diameter portion is smaller than that of the large diameter portion,
wherein Fig. 1 shows the small diameter portion is continuously formed along an axial direction of the first shaft.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson, US 3,612,583.  Anderson discloses a power transmission shaft comprising: 
a cylindrical first shaft (33) including, on an inner peripheral surface thereof, a female spline portion (23), and a seal member holding portion (see Fig. 1) provided on an end portion side of the first shaft more than the female spline (col. 1, lines 62 & 63); 

a seal member (25) provided between the seal member holding portion and the large diameter part, 
wherein the male spline portion engages (Fig. 1) with the female spline portion, and
wherein Figs. 1 & 6 show an outer diameter of the small diameter portion is smaller than that of the large diameter portion,
wherein Fig. 1 shows the small diameter portion is continuously formed along an axial direction of the first shaft, and that a length of the small diameter portion in an axial direction of the first shaft is equal to or longer than that of the large diameter portion in the axial direction of the first shaft,
wherein the seal member holding portion is an annular seal groove (col. 1, line 72) provided to the first shaft, wherein the annular seal groove includes an inside wall surface and a bottom surface, wherein the inside wall surface limits movement (see also “retained” at col. 4, line 39)  of the seal member in an axial direction of the first shaft, and wherein the bottom surface is formed so as to come in contact with an outer peripheral surface of the seal member (see also “rubbing” at col. 1, line 75).

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnley, US 6,755,746.  Barnley discloses a power transmission shaft comprising: 

a second shaft (1) that is a shaft member including, from an end portion thereof inserted into the first shaft, a male spline portion (21), a large diameter portion (16) and a small diameter portion (nominally indicated by reference numeral 1 in Figs. 2 & 3), wherein a part of the second shaft is inserted into the first shaft; and 
a seal member (10) provided between the seal member holding portion and the large diameter part, 
wherein the male spline portion engages (12) with the female spline portion, and
wherein Fig. 3 shows an outer diameter of the small diameter portion is smaller than that of the large diameter portion,
wherein Figs. 2 & 3 show the small diameter portion is continuously formed along an axial direction (4) of the first shaft, and that a length of the small diameter portion in an axial direction of the first shaft is equal to or longer than that of the large diameter portion in the axial direction of the first shaft,
wherein Fig. 3 shows the seal member holding portion is an annular seal groove provided to the first shaft, wherein the annular seal groove includes an inside wall surface and a bottom surface, wherein the inside wall surface limits movement (see also “retained” at col. 4, line 39)  of the seal member in an axial direction of the first shaft, and wherein the bottom surface is formed so as to come in contact with an outer peripheral surface of the seal member (see also “pressed” at col. 4, line 42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akita discloses a power transmission shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/Greg Binda/Primary Examiner, Art Unit 3679